DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s communication filed on 1/23/20, wherein:
	Claims 1-25 are currently pending;
	Claims 1-25 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recite “providing a multiplicity of vertical take-off and vertical landing aircraft for passengers; providing a multiplicity of handling facilities for take off and the landing of aircraft; configuring flight routes between the handling facilities” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, A person can show or provide a vertical takeoff and vertical landing aircraft for passenger.  The personal can also show or provide the facilities or locations (e.g. roof of the building or landing area) of where the aircraft can vertical take and vertical landing.   Further, the person can manually generate or calculate the flight path of where the aircraft can flight from 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim do not recited a particular machine to perform the steps of “providing…; and configuring…”.  The feature “wherein continuous air traffic of said aircraft occurs on the flight routes, at least in one flying direction, with automated take off, automated flight along the flight route and automate landing” does not seem to impact the positive step of “configuring flight routes between the handling facilities” and therefore is considered as insignificant extra solution.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application.  The feature “wherein continuous air traffic of said aircraft occurs on the flight routes, at least in one flying direction, with automated take off, automated flight along the flight route and automate landing” does not seem to impact the positive step of “configuring flight routes between the handling facilities” and therefore is considered as insignificant extra solution.  Noted that the claim does not recited any particular machine or controller that perform the automated vertical take off, or automated landing. 
Dependent claims 2-19 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MA (US 2017/197710).  Applicant’s IDS filed 1/23/20
As for independent claim 1, A method for operating a transport system (1) for passenger transportation comprising: 
providing a multiplicity of vertical take-off and vertical landing aircraft (2a, 2b) for passengers 
{se at least MA at least figure 1, pars, 0006, 0034, 0039 discloses system and device for transporting passengers from pick up locations to destination location using automated/pilotless vertical take off and landing (VTOL) aircraft; figure 1 shows a fleet of automated VTOL aircraft 108},
 providing a multiplicity of handling facilities (3a, 3b) for the take-off and the landing of aircraft (2a, 2b), wherein each said handling facility has parking locations for a multiplicity of aircraft (2a, 2b)
 {see MA at least figure 1, pars. 0039, 0046, 0050-0052 which discloses ground facilities comprising hangars 104 and landing pad 106; figure 2, pars. 0050-0052 discloses storing multiple VTOL aircraft in hangar}; 
configuring flight routes (4) between the handling facilities (3a, 3b) so that each said handling facility is connected to at least one further one of the handling facilities via one of the flight routes (4) 
{see at least figures 1, 3-4; pars. 0040-0041; an automated VTOL aircraft 108 picks up a passenger 110 at a departure location in form of a first landing pad 106-1 on top of an office building (e.g., the workplace of passenger 110) located in an urban area where traffic is heavy during the service time (as illustrated by ground traffic 112), and 
Pars. 0056-0057 discloses generating the flight plan after receiving passenger service request.  The content of a flight plan can include time schedule, route to pick up location, route to drop-off location; Par. 0063 discloses “travel starts at landing pat at pickup location; and par. 0066 discloses travel ends at landing pat at destination
wherein continuous air traffic of said aircraft (2a, 2b) occurs on the flight routes (4), at least in one flying direction, with automated take-off, automated flight along the flight route (4) and automated landing {see at least figures 5-6; pars. 0039, 0057, 0073, 0075-0076 discloses the automated VTOL aircraft operating fully automated during take-off, automated flight a long flight route and automated landing}.
As for dep. claim 2, which discloses wherein at least one of a standard take-off frequency with which said aircraft (2a, 2b) take off in a normal mode is predefined for each said handling facility (3a, 3b), or a standard distance which represents a distance between one said aircraft (2a, 2b) and another said aircraft (2a, 2b) flying directly ahead thereof on the respective flight route (4) in a normal mode is predefined for each said flight route (4) {see MA at least pars.0006, 0038-0039}.
As for dep. claim 3, which discloses wherein at least one subset of the flight routes (4) is embodied in a bidirectional fashion {see MA at least pars. 0038-0041}. 
As for dep. claim 4, which discloses wherein in a normal mode at least one subset of the handling facilities (3a, 3b) has in each case and continuously at least one emergency parking capacity at free parking locations, which corresponds to b) the emergency parking capacity of said handing facility corresponds to the number of all the aircraft (2a, 2b) which are flying simultaneously toward said handling facility on the flight route (4) of said handling facility {see MA at least pars. 0049, 0089}.
As for dep. claim 5, which discloses wherein in an emergency mode, for at least a subset of the flight routes (4), take off processes of the aircraft (2a, 2b) at the handling facilities (3a, 3b) which are connected to these flight routes (4) are stopped and the aircraft (2a, 2b) flying on these flight routes (4) land at one said handling facility which is connected to this flight route (4), and are conveyed to a free parking location of said handing facility {see MA at least pars. 0049, 0080, 0087- 0089}.
As for dep. claim 6, which discloses wherein the aircraft (2a, 2b) flying on flight routes (4) which are affected by the emergency mode land at the handing facility in the flying direction, when the emergency parking capacity of said handing facility corresponds to the number of all the aircraft (2a, 2b) which are flying simultaneously toward said handing facility on the flight route (4) of said handing facility {see MA at least pars. 0049, 0080, 0087- 0089}.
As for dep. claim 7, which discloses wherein the aircraft (2a, 2b) flying on flight routes (4) affected by the emergency mode land at the closer handing station of said flight route (4), when the emergency parking capacity corresponds to a sum of half of the number of all the aircraft (2a, 2b) which are flying simultaneously to said handing facility on the flight route (4) of said handing facility and half of the number of all the 
Noted: claims 6-7 recited the feature “when…..handling facility” are considered as the conditional/optional language.   According to the MPEP, “language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (MPEP 2106.II. C). 
As for dep. claim 8, which discloses wherein at least a subset of the flight routes (4) have a difference in height between a highest and lowest point of the flight route (4) of less than 100 m {see MA at least pars. 0020, 0034, 0056, 0059, 0065, 0083}. 
As for dep. claim 9, which discloses , wherein at least one on-demand handling facility (5) is provided which is connected by at least one on-demand flight route (5a) to a handling facility, wherein the aircraft (2a, 2b) flies on the on-demand flight route (5a) to the on-demand handling facility (5) only according to demand, when requested manually by a passenger {see MA at least figures 3-4, pars. 0053-0054, 0060-0062}.
As for dep. claim 10, which discloses wherein the aircraft (2a, 2b) take-off continuously with or without passengers at the handling facilities (3a, 3b) {see at least figure 5, pars. 0048, 0072-0073}. 
As for dep. claim 11, which discloses providing an acceptance procedure for an external aircraft (6), wherein the external aircraft (6) is integrated into the automated flight on the flight route (4), and a take off of one of the aircraft (2a, 2b) at the handling facility of said flight route (4) is prohibited or delayed and the external aircraft (6) is 
As for dep. claim 12, which discloses wherein a destination handling facility of a passenger is detected, and the aircraft (2a, 2b) of this passenger is steered in an automatic fashion to the destination handling facility via one or a plurality of successive routes (4) {see MA at least pars. 0044, 0048-0049; 0087-0089}. 
As for dep. claim 13, which discloses wherein while one of the aircraft (2a, 2b) is present in one of the handling facilities, the aircraft (2a, 2b) is at least one of serviced or supplied with energy via an accumulator battery of the aircraft (2a, 2b) being charged or exchanged {see MA at least pars. 0010, 0045, 0051}. 
As for dep. claim 14, which discloses wherein for a multiplicity of the handling facilities (3a, 3b), a minimum number of free parking locations are kept available for fleet relocations. 
As for dep. claims 15-16, which discloses wherein at least a subset of the flight routes (4) connect one said handling facility to an adjacent one of said handling facilities; wherein at least a subset of the handling facilities (3a, 3b) is connected to a plurality of adjacent handling facilities (3a, 3b) in each case via one said flight route (4). {see MA at least figures 1-2, pars. 0006, 0041-0042}.
As for dep. claim 17, which discloses, wherein each pair of the handling facilities (3a, 3b) are connected to one another at least indirectly via the flight routes (4) {see MA at least figures 1-2, pars. 0006, 0041-0042}.
As for dep. claims 18-19, which discloses wherein at least one of in a normal mode, at least for a subset of the handling devices (3a, 3b), a take-off frequency in a 
As for independent claim 1, the limitations of these claims have been noted in the rejection claim 1 above.  They are therefore considered rejected as set forth above.
As for dep. claims 21-22, which discloses wherein for at least a subset of the handling facilities (3a, 3b), take-off facilities and landing facilities for the aircraft (2a, 2b) are arranged at a height of greater than 50 m above the ground; wherein a difference in height between the take-off facilities and landing facilities of the handling facilities (3a, 3b) is less than 50 m {see MA at least pars. 0006-007, 0039-0040, 0050, 0080}. 
As for dep. claim 23, which discloses wherein at least a subset of the handling facilities (3a, 3b) have servicing facilities for at least one of servicing, repairing, or supplying energy to the aircraft (2a, 2b) {see MA at least pars. 0050-0051}. 
As for dep. claim 25, which discloses, wherein at least a subset of the aircraft (2a, 2b) have sensors for sensing ambient conditions, including at least one of: fire detector; smoke detector; wind detector; or precipitation detector {see MA at least pars. 0011, 0021, 0049, 0064}.
As for dep. claim 25, which discloses sensor data of the aircraft (2a, 2b) are passed on to a flight monitoring system of the transport system (1), wherein the flight monitoring system is configured to carry out in an automated fashion evaluation of the sensor data with respect to a presence of a hazardous situation, and when a hazardous situation is present to end the flight operation in a normal mode and to land the aircraft (2a, 2b) in an automated fashion {see MA at least pars. 0064-0066}.
Conclusion
	The following references are cited as being general interest:  Senkel etl al (US 2015/0012154); Frolov et al (US 2016/0368600).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.